--------------------------------------------------------------------------------

PROMISSORY NOTE

    Dated: May 20, 2009

 

$150,000.00   Principal Amount State of Missouri

 
          For value received, the undersigned, AXIS Technologies, Inc hereby
jointly and severally promise to pay to the order of MidAmerica Funding Co.,
Inc: or assigns, Route 2 Box 97, Adrian, Missouri 64720, the sum of One hundred
fifty thousand Dollars and no cents ($150,000.00), together with interest at the
rate of two percent (2%) per month on the unpaid balance. Said sum shall be paid
in the manner following: Demand. If no demand, then paid in full on or before
August 20, 2009 to MidAmerica Funding Company, Route 2 Box 97, Adrian, Missouri
64720.
 
          Security for this note is assignment of AXIS Technologies Invoice #
1495 dated 5/14/2009 to NEW CO, 11965 Venice Blvd. Ste 408 Los Angeles, CA 90066
in the amount of Two Hundred forty-seven Thousand five hundred
Dollars($247,500.00). Additional security is AXIS Technologies, Inc stock
certificate #3165 for One million shares of common stock (1,000,000) in the name
of MidAmerica Funding Company, Inc.
 
          All payments shall be first applied to interest and the balance to
principal. This note may be prepaid, at any time, in whole or in part, without
penalty. All prepayments shall be applied in reverse order of maturity.
 
          This note shall at the option of any holder hereof be immediately due
and payable upon the failure to make any payment due hereunder within ten (10)
days of its due date.
 
          In the event this note shall be in default, and placed with an
attorney for collection, then the undersigned agree to pay all reasonable
attorney fees and costs of collection. Payments not made within Five (5) days of
due date shall be subject to a late charge of Five percent (5%) of said payment
All payments hereunder shall be made to such address as may from time to time de
designated by any holder hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
          The undersigned and all other parties to this note, whether as
endorsers, guarantors or sureties, agree to remain fully bound hereunder until
this note shall be fully paid and waive demand, presentment and protest and all
notices thereto and further agree to remain bound, notwithstanding any
extension, renewal, modification, waiver, or other indulgence by any holder or
upon discharge or release of any obligor hereunder or to this note, or upon the
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or further occasion. Any modification or change of
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, not, withstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the other a power of attorney to enter into such modification on (their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Missouri. The undersigned hereby executes this note as principals and not as
sureties.
 
Signed in the presence of:

     
(signature) [img001_v1.jpg]
 
-s- jim erickson [img002_v1.jpg]
Witness (print name/signature)
 
Borrower: Jim Erickson/SSN ###-##-####
AXIS TECHNOLOGIES, INC/President
TIN# 810603460

 
Guaranty
 
          We the undersigned jointly and severally guaranty the prompt and
punctual payment of all moneys due under the aforesaid note and agree to remain
bound until fully paid. Borrowers warrant and agree if borrowers are involved in
bankruptcy they will prefer and pay this note.
 
(signature) [img001_v1.jpg]
 
-s- jim erickson [img002_v1.jpg]
Witness (print name/signature)
 
Borrower: Jim Erickson/SSN###-##-####
AXIS TECHNOLOGIES, INC/President
TIN# 810603460

 
 

--------------------------------------------------------------------------------